Citation Nr: 1807344	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  12-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a reduction of the rating assigned hypertension from 20 percent to 10 percent effective September 24, 2008 was proper.

2.  Whether a debt resulting from the retroactive discontinuation of additional compensation based on the Veteran's former marriage is valid. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed an honorable career in the U.S. Air Force, serving on active duty from June 1973 to June 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2008 and November 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this case in December 2014. 

The Veteran testified at a hearing before the undersigned in June 2014.  A transcript is of record. 

The Veteran recently perfected appeals concerning service connection claims for pulmonary obstructive disease, sinusitis, sleep apnea, narcolepsy, disabilities of the shoulders, and disability of the neck, as well as the evaluation of his service-connected bronchitis.  He has requested a hearing before the Board respecting these appeals.  See VA Form 9's Dated March 2017, August 2017, September 2017, and January 2018, and January 2017 VA Form 21-4238.  Accordingly, the Board will not address these claims at this time. 

In his January 2011 notice of disagreement regarding the validity of the debt, the Veteran also requested that any debt found to be valid be waived pursuant to 38 C.F.R. § 1.911(c) (2017).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).




FINDINGS OF FACT

1.  From September 24, 2008 forward, the evidence shows that there has been sustained improvement in the Veteran's hypertension, with diastolic blood pressure not predominately 110 or higher, and systolic blood pressure not predominately 200 or higher. 

2.  VA did not receive notice until August 2010 of the Veteran's February 2003 divorce from the spouse with regard to whom additional compensation payments were being made, and continued to issue such payments through August 2010.   

3.  VA did not receive notice of the Veteran's marriage to his second spouse until August 2010. 

4.  VA retroactively discontinued additional compensation based on the Veteran's former marriage effective March 1, 2003, the first date of the month following the divorce. 


CONCLUSIONS OF LAW

1. The reduction of the rating assigned hypertension from 20 percent to 10 percent effective September 24, 2008, was proper.  38 U.S.C. § 5112 (2012); 38 C.F.R. § 3.344 (2017).

2. The overpayment and resultant debt due to the retroactive discontinuation of additional compensation based on the Veteran's former marriage was validly created.  38 U.S.C. §§ 1115, 1135, 5112 (2012); 38 C.F.R. §§ 1.911, 1.962, 3.4, 3.213, 3.500, 3.501, 3.660 (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has duties to notify and assist in the development of a claim.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

In its December 2014 remand, the Board instructed the AOJ to make appropriate efforts to obtain records identified by the Veteran from certain facilities, including Barksdale Air Force Base (AFB).  The AOJ made two requests for these records and received no response.  A September 2016 letter notified the Veteran that a second and final request had been made for these records, and that it was ultimately his responsibility to submit the records.  As these are Federal records, the AOJ's efforts clearly did not satisfy VA's duty to assist, as there is no affirmative evidence that the records do not exist or cannot be obtained, such as by way of a negative response from Barksdale AFB.  See 38 C.F.R. § 3.159(c)(2).  

Nevertheless, the Board finds that no prejudicial error exists.  Specifically, these records were identified by the Veteran at the June 2014 hearing before the undersigned in connection with his appeal of the rating reduction for hypertension.  He stated that he had been treated there in April 2014, and that his blood pressure at the time was recorded as being around 183 over 114.  The Board finds that even assuming these records were obtained and showed this blood pressure reading, it would not alter the conclusion that the rating reduction was proper.  There are many treatment records in the file dated prior to and since the September 2008 effective date of the rating reduction, including VA treatment records dated in April 2014.  These records almost uniformly show that the Veteran's diastolic blood pressure has been below 110, and his systolic blood pressure has been below 200.  The criteria for a 20 percent rating require that the blood pressure levels "predominately" meet or exceed the aforementioned values.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  Thus, even if an April 2014 record from Barksdale AFB showed a reading of 183 over 114, it would not be sufficient to show that the Veteran's diastolic blood pressure was predominately 110 or higher.  Indeed, an April 2014 VA treatment record does show diastolic blood pressure of 114, which is the same value reported by the Veteran at the Board hearing.  One or two blood pressure readings showing diastolic blood pressure of 114 does not support a finding that the rating reduction was improper, when numerous blood pressure readings dated in and around April 2014, as well as before and since that date, clearly show that the Veteran's diastolic blood pressure was not predominately 110 or higher, but rather was almost always below that value.  Thus, there is no reasonable possibility that the Barksdale AFB records would alter the Board's conclusion that the rating reduction was warranted.  Consequently, there was no prejudicial error vis-à-vis the duty to assist or compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that the rule of prejudicial error applies to compliance with the Board's remand directives).  A remand to make further effort s to obtain these records would only result in further delay of adjudication of this claim, with no reasonable possibility of a benefit flowing to the Veteran, in light of the above discussion.  Such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Neither the Veteran nor the record raises any other issues concerning VA's duty to notify or duty to assist.  


II. Rating Reduction

A December 2008 rating decision reduced the evaluation of the Veteran's hypertension from 20 percent to 10 percent effective September 24, 2008, which is the date of a VA examination showing sustained improvement.  For the following reasons, the Board finds that the rating reduction was proper.  



A. Law

At the time of the reduction, the Veteran's hypertension had been assigned a 20 percent rating from October 1997.  As this rating had been in effect for well over five years at the time of the rating reduction, the provisions of 3.344(a) and (b) of the regulations apply.  These provisions provide, in pertinent part, that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete.  38 C.F.R. § 3.344(a).  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Id.  Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with VA law.  Id.  Though there may be material improvement in the disability at issue, the rating agency must consider whether the evidence makes it certain that the condition will be maintained under the ordinary conditions of daily life.  Id.  If doubt remains, the rating agency will continue the rating in effect, and then determine how much time it will allow to elapse, as specified in the regulation, before reexamination will be made.  38 C.F.R. § 3.344(b).  

It must not only be determined that an improvement in a disability has actually occurred, but also that such improvement reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. § 3.344(a); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  VA is required to establish by a preponderance of evidence that the rating reduction is warranted.  See Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995) (holding that the burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence).

A reduction in rating must be based upon review of the entire history of a veteran's disability.  See Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  See Faust v. West, 13 Vet. App. 342, 349 (2000); see also Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  A reduced evaluation contemplates a situation where an actual change in the disability has occurred and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  See Brown, 5 Vet. App. at 420-21.

Three questions must be addressed in determining whether a rating reduction was warranted by the evidence.  Brown, 5 Vet. App. at 421.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Id.  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Id.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id.
Importantly, the reduction of a rating must have been supported by the evidence on file at the time of the reduction, rather than only by post-reduction evidence.  However, pertinent post-reduction evidence favorable to restoring the rating must also be considered and may show that the rating reduction was improper.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  


B. Analysis

Preliminarily, because the reduced evaluation of the Veteran's hypertension did not result in a reduction or discontinuance of compensation payments being made, the due process procedures set forth in 38 C.F.R. § 3.105(e) (2017) do not apply.  See 38 C.F.R. § 3.105(e); VAOPGCPREC 71-91 (Nov. 1991).  

The preponderance of the evidence shows that the rating reduction was proper.  Hypertension is evaluated under DC 7101.  38 C.F.R. § 4.104.  Under DC 7101, a 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  A 10 percent rating is also assigned when the individual has a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.  

A July 1999 rating decision granted a 20 percent rating for hypertension based on treatment records dated in December 1997 and February 1998 showing diastolic blood pressure of 121 and 111, respectively.  Other treatment records dated in 1997 and 1998 showed diastolic blood pressure below 110.  None showed systolic blood pressure of 200 or more.  Subsequently, a June 2002 VA examination report showed blood pressure of 180/100 based on multiple readings.  A December 2004 VA examination report showed blood pressure of 120/70 based on multiple readings.  The September 2008 VA examination report shows blood pressure readings of 142/96, 154/90, and 152/92.  The June 2016 VA examination report shows blood pressure readings of 197/107, 183/102, and 177/97.  The examiner noted that the average was 185/102.  The examiner found that the Veteran's hypertension did not affect his ability to work.  Treatment records from VA and military treatment facilities dated since September 2008 generally show diastolic blood pressure below 110 and systolic blood pressure below 200.  An April 2014 VA treatment record does show a blood pressure reading of 170/114.  However, on recheck, his blood pressure was 160/100.  An April 2014 VA treatment record dated about ten days later shows blood pressure readings of 160/93, 154/101, and 145/92.  An April 2017 VA peripheral neuropathy examination report shows a blood pressure reading of 160/100.  

When the evidence dated from September 2008 forward is compared with the evidence dated at the time of the July 1999 rating decision granting a 20 percent rating for hypertension, it is readily apparent that there has been sustained improvement under the ordinary conditions of life and work.  The one-time diastolic blood pressure of 114 shown in the April 2014 VA treatment record does not counterbalance the multiple blood pressure readings during and subsequent to this date showing diastolic blood pressure below 110.  Indeed, in that same record, a recheck of the Veteran's blood pressure showed diastolic blood pressure below 110.  In order to satisfy the criteria for a 20 percent rating, diastolic blood pressure must be predominantly 110 or higher, or systolic blood pressure predominantly 200 or higher.  The treatment records and examination reports show diastolic and systolic blood pressure predominantly, essentially uniformly, below those values.  The blood pressure readings in the numerous treatment records and examination reports dating from September 24, 2008 forward represent examination findings that are at least as full and complete as the two blood pressure readings in December 1997 and February 1998 on which the 20 percent rating was granted. 

In sum, the reduction in the rating assigned the Veteran's hypertension from 20 percent to 10 percent effective September 24, 2008 was proper.  Because the preponderance of the evidence weighs against restoring the 20 percent rating, and instead shows that the reduction was proper, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


III. Validity of Debt

VA has created a debt against the Veteran in the calculated amount of $7,428.00 (as shown in the March 2017 statement of the case) based on the retroactive discontinuance of additional compensation based on the Veteran's marriage to his former spouse.  In this regard, the record shows that the Veteran and his former spouse divorced in February 2003.  However, VA continued to issue the additional compensation payments based on this marriage through August 2010, as it did not learn of the divorce until the Veteran submitted an August 2010 status of dependents questionnaire (VA Form 21-0538).  

The Veteran disputes the validity of the debt.  (Neither the Veteran nor the record reasonably raises the issue of whether the calculated amount of $7,428.00 is correct.)  He states that he did inform VA of the divorce in March 2003, and has submitted evidence purportedly showing such notice, as discussed in more detail below.  See January 2011 Notice of Disagreement (NOD); June 2014 Hearing Transcript.  He thus states that the erroneous award was the fault of VA in failing to timely discontinue the additional compensation benefits, and consequently that the debt is not valid.  

Alternatively, he states that he married his current spouse in March 2004, and notified VA of that marriage by April 2004.  See January 2011 NOD.  He states that therefore he was still entitled to the additional compensation based on marriage to his current spouse from March 2004 forward, even if it was his former spouse who was listed on the award until 2010.  Id.  For the following reasons, the Board finds that the overpayment and resultant debt is valid.  


A. Law

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  38 C.F.R. §§ 1.911, 1.962 (2017).  The debtor may challenge the validity or amount of the debt owed.  38 C.F.R. § 1.911(c) (2017); see VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The debtor may also apply for a waiver of any debt found to be valid.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.911(c)(2), 1.963 (2017).  The Veteran's request for a waiver has been referred to the AOJ, as discussed above in the INTRODUCTION section. 

Whether an overpayment was properly created for which the Veteran is liable depends on whether he was entitled to the benefits in question, or if not entitled, the proper effective date of discontinuance of the erroneous award. 

An additional amount of compensation may be payable for a spouse, child, or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C. §§ 1115, 1135; 38 C.F.R. § 3.4 (b)(2).



A VA beneficiary must notify VA of any circumstances that would affect entitlement to benefits, including a change in dependency status.  38 C.F.R. §§ 3.213, 3.660(a)(1) (2017).  

As relevant to the issue on appeal, where reduction or discontinuance of a running award of any benefit is required because dependency of another person ceased on or after October 1, 1982 due to divorce, the reduction or discontinuance shall be effective the last day of the month in which dependency ceased.  38 C.F.R. § 3.660(a)(2); see 38 C.F.R. § 3.501(d) (2017).

The effective date of a reduction or discontinuance of an erroneous award of compensation, disability and indemnity compensation (DIC), or pension benefits based on an act of commission or omission by a payee or with a payee's knowledge is the effective date of the award or the day preceding the act of commission or omission of the payee, whichever is later.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b)(1).  

The effective date of reduction or discontinuance of an erroneous award of VA benefits will be the date of last payment if the award is due solely to VA's own administrative error or error in judgment.   38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Dent v. McDonald, 27 Vet. App. 362, 380 (2015) (holding, in relevant part, that § 3.500(b)(2) requires "administrative error to be assessed not only as to errors in an initial award of benefits but also as to errors affecting a running ward that consists of recurring payments").  In that case, "[w]hen an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000); 

If fault for an overpayment cannot "clearly be ascribed to the beneficiary," VA's policy is to assume that fault and not create a debt against the beneficiary.  Dent, 27 Vet. App. at 380 (citing VAOPGCPREC 2-90 (March 1990)).  However, when both VA and the beneficiary are partially at fault, the debt based on the effective date of reduction or discontinuance of benefits is properly created.  See Jordan v. Brown, 10 Vet. App. 171, 174 (1997).  


B. Analysis

The Board finds that the overpayment based on the Veteran's divorce was properly created.  The Veteran and his first spouse (hereinafter "Spouse A"), divorced in February 2003.  See November 2010 VA Form 21-0820.  He married his current spouse (hereinafter "Spouse B") in March 2004.  See id.  The Veteran was in receipt of additional VA compensation based on his marriage to Spouse A from February 2003 through August 2010 (as shown in the March 2017 statement of the case), when the RO took action to retroactively reduce the additional compensation effective March 1, 2003, the date that Spouse A was removed from the award, which is the first date of the month following the month in which the divorce occurred.  See 38 C.F.R. §§ 3.660(a)(2), 3.501(d).  In this regard, VA first learned of the Veteran's divorce from Spouse A when he submitted a VA Dependents Questionnaire (VA Form 21-0538) in August 2010.  In this form, the Veteran provided the name of his current spouse, Spouse B, rather than the spouse then listed on the award, and with respect to whom additional compensation was being paid, i.e. Spouse A.  Based on this form, the RO called the Veteran and confirmed that he was no longer married to Spouse A.  See November 2010 VA Form 21-0820.  

The record does not show that VA had notice of the Veteran's divorce from Spouse A prior to August 2010.  The Veteran states that he sent notice of his divorce in March 2003 by certified mail.  In support of this statement, he submitted a certified mail receipt from the post office showing that an item had been mailed to the RO in Waco, Texas in March 2003.  He also submitted a typed letter with a date of March 2003 informing VA of the divorce.  The letter is purportedly a copy of the letter he sent to VA in March 2003.  As such, it is not date stamped March 2003.  The letter reflects that it was faxed in December 2010.  A date stamp shows that it was received by the St. Petersburg RO in March 2012.  He further submitted a copy of a letter with a printed date of April 2004, addressed to the RO in Philadelphia, Pennsylvania, which states that he married Spouse B in March 2004, and that he and Spouse A divorced in February 2003.  The letter reflects that it was faxed in December 2010.  There is no date stamp showing a receipt date of April 2004.  Rather, a date stamp shows that it was received in March 2012, which is in keeping with a copy of the envelope in which it was mailed to the RO, which reflects a postmark date of March 2012.  Finally, he submitted a copy of a birth certificate for the child of Spouse B, which he states was sent to VA in 2004.  The birth certificate reflects that it was faxed in December 2010.   There is no date stamp on it.  

The above evidence is not sufficient to show that the Veteran informed VA of his divorce from Spouse A prior to August 2010.  There is no way to determine whether the March 2003 certified mail receipt pertains to a letter mailed on that date informing VA of the Veteran's divorce.  The claims file contains a letter from the Veteran with a printed date of March 14, 2003, and dated stamped March 21, 2003 by the Waco RO (reflecting the receipt date) in which the Veteran expressed his disagreement with the findings in a February 2003 supplemental statement of the case, and set forth arguments in support of the claims then on appeal.  It is possible that the certified mail receipt, which reflects that the item was mailed on March 15, 2003 to the Waco RO, and thus a day after the letter was apparently written, pertains to the mailing of this letter.  Whether or not that is the case, and even if the March 2003 letter was not of record, the certified mail receipt is not sufficient to show that the Veteran mailed notice of his divorce to the Waco RO in March 2003.  The Veteran may not remember what the certified mail receipt pertains to, or his assertion that it pertains to a March 2003 letter informing the RO of his divorce may be a misrepresentation in support of the appeal.  The Board has no way to make this determination.  Accordingly, it lacks probative value as evidence showing that the Veteran mailed notice of his divorce in March 2003. 

The copy of a letter with a printed date of March 2003 informing VA of the Veteran's divorce, and the April 2004 letter informing VA that he had married Spouse B and was divorced from Spouse A, similarly do not constitute probative 


evidence of notice in 2003 or 2004.  The Board has no way to determine whether these letters are indeed true copies of letters actually mailed to and received by the RO in March 2003 and April 2004, or fabrications in support of the appeal.  Likewise, the fact that the Veteran recently submitted a birth certificate for the child of Spouse B does not constitute probative evidence showing that it was mailed to or received by VA in 2004.  

More probative than the above evidence is the fact that although there are other letters from the Veteran and VA forms filled out by him pertaining to other matters which were received by VA in 2003, in 2004, and in earlier and later years (as shown by date stamps), there are no letters in the file informing VA of the Veteran's divorce from Spouse A or marriage to Spouse B showing receipt dates (i.e. via date stamps) of March 2003 or April 2004, or a birth certificate for the child of Spouse B with a date stamp of 2004.  In light of the fact that other correspondence from the Veteran dating from prior to 2003 and well past 2004 has been maintained in the file, there is every indication that if VA had in fact received the above letters and birth certificate in 2003 and 2004, these copies would be of record.  

The Board also notes that there is a presumption of regularity in the administrative process whereby it is assumed that VA officials have properly discharged their duties, absent clear evidence to the contrary.  Boyd v. McDonald, 27 Vet. App. 63, 71-72 (August 2014); Schoolman v. West, 12 Vet. App. 307, 310 (1999); see United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Thus, the Board presumes that VA did not receive notice of the Veteran's divorce from Spouse A and marriage to Spouse B prior to August 2010, as there is no record of such in the file, and the RO did not take action to remove Spouse A from the Veteran's award prior to August 2010.  The certified mail receipt and letter with a printed date of March 2003 submitted by the Veteran in December 2010, the copy of the letter with a printed date of April 2004, and the birth certificate, do not constitute clear evidence rebutting the presumption, as they lack probative value as evidence that VA was notified in 2003 or 2004 of the Veteran's divorce from Spouse A and marriage to Spouse B, for the reasons discussed in the preceding paragraphs.   



Even if the presumption of administrative regularity did not apply, however, the evidence still weighs against a finding that VA received notice of the Veteran's divorce prior to August 2010, for the reasons discussed above.  

Accordingly, because the erroneous award of additional compensation through November 2010 was not due solely to VA's own administrative error or error in judgment, but rather was due to the Veteran's omitting to inform VA of the divorce prior to August 2010, the March 1, 2003 effective date of the discontinuance of additional compensation based on the Veteran's marriage to Spouse A was proper.  See 38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.500(b); see also 38 C.F.R. §§ 3.660(a)(2), 3.501(d). 

The Veteran's marriage to Spouse B in March 2004 does not alter the conclusion that the March 1, 2003 effective date of the discontinuance of additional compensation with respect to Spouse A was proper.  As explained above, the record does not show that VA received notice of the Veteran's marriage to Spouse B prior to August 2010.  

The Board notes that the effective date of additional compensation based on marriage is, in pertinent part, the date of marriage, if evidence of the marriage is received within one year of the event.  38 C.F.R. § 3.401 (2017).  Otherwise, it is the date notice is received of the dependent's existence, if evidence is received within one year of VA's request for such evidence.  Id.  Accordingly, as VA did not receive notice of the Veteran's marriage to Spouse B within one year of the marriage or prior to August 2010, the effective date of additional compensation based on the dependency of Spouse B can be no earlier than August 2010.  See id.

In sum, the overpayment and resultant debt based on the erroneous award of additional compensation payments based on the Veteran's marriage to Spouse A from March 1, 2003 through August 2010 is valid.  Because the preponderance of 


the evidence shows that the debt is valid, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


ORDER

The reduction of the rating assigned hypertension from 20 percent to 10 percent effective September 24, 2008 was proper; the appeal is denied. 

The debt resulting from the retroactive discontinuation of additional compensation based on the Veteran's former marriage is valid; the appeal is denied.



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


